Citation Nr: 0828089	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-17 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1966.  He died on October [redacted], 2003.  The appellant (former 
spouse) is the custodian of the his minor children.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was previously before the Board in August 2007, 
wherein the veteran's claims were remanded for additional 
development of the record.  The case has been returned to the 
Board for appellate consideration.

In her May 2005 substantive appeal (VA Form 9), the appellant 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board. The appellant was scheduled for a hearing in August 
2006, but failed to report for the scheduled hearing.  She 
subsequently requested that the hearing be rescheduled, and 
failed to appear for the April 2008 rescheduled hearing.  
There are no other hearing requests of record, so the Board 
deems her request for a hearing withdrawn.  See 
38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2003; the death 
certificate lists the immediate cause of death as blunt 
impacts to the thorax and abdomen with multiple severe 
skeletal and visceral injuries due to a traffic accident.  

2.  At the time of the veteran's death, service connection 
had been established for organic delusional disorder 
following head trauma rated as 100 percent disabling from 
November 1995 and residuals of a fracture of the left ulnar 
and radius at wrist, rated as noncompensable from March 1971.   

3.  The competent evidence does not establish that a service-
connected disability was either the principal or a 
contributory cause of the veteran's death.

4.  The veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2007); 
VAOPGCPREC 6-2003 (October 28, 2003).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) expanded the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  A review of the claims file reveals 
that, in light of the Hupp decision, the February and March 
2004 VCAA notification letters sent to the appellant are 
insufficient.

The February and March 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant informed her of 
what evidence was required to substantiate a claim of 
entitlement to service connection for the cause of the 
veteran's death and an explanation of the evidence and 
information required to substantiate her claim of entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.  These 
letters also informed her of her and VA's respective duties 
for obtaining evidence.  However, she was not informed of the 
disabilities for which service connection had been 
established during the veteran's lifetime, nor was she 
provided with an explanation of the information and evidence 
required to substantiate a DIC claim based on a condition 
that is not yet service-connected.

In Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), 
it was held that any VCAA notice error is presumed 
prejudicial and that it is VA's burden to rebut the 
presumption.  In Sanders, the Federal circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  In this case, 
the Board finds that the errors outlined above did not affect 
the essential fairness of the adjudication.  In this regard, 
the Board finds that the purpose of the notice was not 
frustrated in this case, as written statements on appeal by 
the appellant and her representative reflect actual knowledge 
on the part of the claimant of what was needed to 
substantiate the claim for service connection for the cause 
of the veteran's death and her claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318.  Further, a 
statement of the case issued to the appellant and her then 
representative set forth the disabilities for which service 
connection had been established and what was necessary to 
establish service connection for the cause of the veteran's 
death, including any disabilities for which service 
connection had not been established, as well as the 
information necessary to establish entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.  Hence, the Board finds 
that any defect was cured by actual knowledge on the part of 
the claimant of what was needed to substantiate each claim 
and that further development with regard to VA's duty to 
notify under VCAA would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).  

The VCAA notice letters also failed to discuss the law 
pertaining to the assignment of an effective date in 
compliance with Dingess/Hartman.  The Board finds that this 
omission was not prejudicial because the preponderance of the 
evidence is against the claims adjudicated on the merits 
herein, and no effective date will be assigned.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the claimant has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the claimant).  .  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The appellant received VCAA notice letters prior 
to the RO's adjudication of her claims and the issuance of 
the April 2004 rating decision.  As such, there was no defect 
with respect to the timing of the VCAA notice for these 
claims.

The appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of private 
and VA post-service treatment, as well as a medical opinion.  
Additionally, the claims file contains the appellant's own 
statements in support of her claims.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving children in the same manner as 
if the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22. 

Analysis

Service Connection for the Cause of the Veteran's Death

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the veteran's death.  

At the time of his death, the veteran was service-connected 
for organic delusional disorder as a result of head trauma 
and residuals of a fracture of the ulnar and radius of the 
left wrist.  Although the appellant has alleged that the 
veteran's organic delusional disorder may have caused the 
veteran to black out while driving his motorcycle prior to 
the accident, the appellant has not demonstrated by competent 
evidence that the service-connected organic delusional 
disorder caused or contributed substantially to the veteran's 
death.  See 38 C.F.R. § 3.303(a) (service connection requires 
that the facts "affirmatively [show] inception or 
aggravation . . . ."). 

In this regard, the Board points out that neither the 
veteran's service medical records, nor his VA post-service 
treatment records show that the veteran was treated for or 
diagnosed with such blackouts, nor is there any indication of 
any related complaints.  See 38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.303, 3.312.   See also Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology after service); Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  Similarly, the physician 
who prepared and signed the veteran's death certificate and 
related coroner's report did not conclude that his military 
service was a direct cause or contributing condition in the 
automobile accident which caused his injuries and death, much 
less a substantial or material factor in this unfortunate 
occurrence.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A [claimant] seeking disability benefits must 
establish the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

In contrast, a May 2004 VA medical opinion concluded that 
that the veteran's fatal motorcycle accident was not related 
to his organic delusional disorder.  The VA examiner reviewed 
the veteran's entire claims folder prior to finding that it 
was unlikely that the veteran's fatal traffic accident was 
related to his military service, noting that there was no 
evidence of seizures or blackouts in the veteran's service or 
VA medical records and that such an assertion was speculation 
on the part of the appellant.  Service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102.  In short, the May 2004 VA examiner's 
opinion has significant probative weight since it was based 
on a review of the complete record, including the appellant's 
assertions and the veteran's medical history.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  Based on the foregoing, 
the Board finds that the evidence fails to establish that the 
veteran's service-connected organic delusional disorder was 
either the principal or a contributory cause of death.  It 
has not been contended, and the record does not contain any 
evidence to establish, that the service-connected left wrist 
fractures were a principal or contributory cause of the 
veteran's death.

As a result, there is simply no persuasive medical evidence 
of record supporting appellant's beliefs that the veteran's 
death was attributable to his service in the military; as a 
layperson, the appellant simply does not have the necessary 
medical training and/or expertise to make this determination, 
herself.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, little probative weight can be assigned 
to her statements, in light of the absence of any 
corroborating evidence supporting her assertions, such as 
written statements from the veteran's medical providers 
confirming her assertions, along with a rationale or medical 
documentation supporting such assertions.   See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  
 
In conclusion, the competent evidence of record fails to 
establish service connection for the cause of the veteran's 
death on a direct or secondary basis.  Moreover, the 
competent evidence fails to establish that the veteran's 
service-connected disabilities were either the principal or a 
contributory cause of death.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

DIC Benefits Pursuant to 38 U.S.C.A. § 1318 

The appellant also seeks VA dependency and indemnity 
compensation benefits (DIC), which may be awarded to 
surviving children upon the service-connected death of a 
veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2007).  

The record here indicates that the veteran was discharged 
from active service in August 1966.  In a July 1971 rating 
decision, service connection was awarded for recurrent 
headaches, residuals of a head injury and residuals of a 
fracture of the left wrist.  A 10 percent disability 
evaluation was assigned from March 1971 for his headaches.

Throughout the veteran's lifetime, his disability rating for 
headaches was increased.  In a May 1994 rating decision, his 
headaches were recharacterized as organic delusional disorder 
following head trauma and a 70 percent disability evaluation 
was assigned from August 1993.  In a May 1995 rating 
decision, he was granted a temporary total disability 
evaluation from April 1995, which was reduced to 70 percent, 
effective May 1995.  A December 1995 rating decision granted 
the veteran a 100 percent disability evaluation from November 
1995.  

The noncompensable rating was in effect from March 1971 for 
his residuals of a fracture of the left wrist, although it 
was recharacterized as a fracture of the left ulnar and 
radius at the wrist.  His combined schedular rating was 100 
percent from December 1995.  (See the December 1995 rating 
decision).

On October [redacted], 2003, the veteran died due to blunt impacts to 
the thorax and abdomen with multiple severe skeletal and 
visceral injuries due to a traffic accident.  During his 
lifetime, the veteran did not receive an award of service 
connection for any disabilities other than organic delusional 
disorder and residuals of a fracture of the ulnar and radius 
at the left wrist.    


Based on the above, it is clear that the veteran was not 
rated as totally disabling for service-connected disability 
for 10 years prior to his death, or continuously since 
discharge from service and for at least 5 years immediately 
preceding death.  Additionally, the veteran was not a former 
prisoner of war.  Moreover, there has been no allegation of 
clear and unmistakable error in any rating adjudication 
during the veteran's lifetime.  38 C.F.R. § 3.22(b).  As 
such, the Board finds that the criteria set forth under 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 have not been 
satisfied.  Moreover, VA has established that "hypothetical 
entitlement" is not a viable basis for establishing benefits 
under either 38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Board sympathizes with the 
appellant's circumstances, but is obligated to decide cases 
based on the evidence before it.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994) (holding that the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis).

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002) is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


